M. L. Brooks and Claude Ross were jointly indicted for possessing mash, material, equipment and supplies for manufacturing intoxicating liquor. They were tried jointly and both were convicted and the punishment of each fixed at one year in the penitentiary.
(1) Officers secured a warrant to search the "Old Tom Ross Ranch House" based upon an affidavit which stated in positive terms that "Claude Ross and other unknown persons" possessed a still and material for the purpose of making intoxicating liquor. The affidavit then continued with the following averment: "same — (the still and material) — believed to be located in the 'Old Tom Ross Ranch House' on Section 7, Block A9 in Gaines County, Texas." Over objection the officers testified to finding in the house equipment and material under circumstances which justified a finding that the two appellants were guilty as principals as charged in the indictment.
(2) The objection to the receipt in evidence of the discoveries as a result of the search based upon the ground that the place to be searched was insufficiently described is not meritorious. *Page 195 
(3) The further objection that the affidavit was based upon "belief" without setting out the grounds therefor should have been sustained as to appellant Ross. The premises belonged to one Sherley who did not live on the property. Ross was employed to do some repair work on the ranch, occupied the house and it was his residence for the time being. It will be noted that a part of the affidavit states as a fact that Ross and other unknown persons possessed a still and material. Thus far the affidavit is sufficient as held in Ware v. State, 7 2d S.W. 551, and Bird v. State, 7 2d S.W. 953; but where affiants undertake to give the location of such possession they state it is "believed," to be in the "Old Tom Ross Ranch House." The latter averment brings the case under Chapin v. State,107 Tex. Crim. 477, 296 S.W. 1095, and authorities following it many of which are collated in Sutton v. State, 300 S.W. 639. Subsequent cases upon the same point are Garcia v. State, 2 2d S.W. 253; Cochran v. State, 2 2d S.W. 451; Boose v. State, 2 2d S.W. 856; Steverson v. State, 2 2d S.W. 453; McLennan v. State, 3 2d S.W. 447; Blanks v. State, 3 2d S.W. 449.
(4) The objection that the house was searched without a warrant predicated upon proper affidavit seems not available to appellant Brooks. He did not live there but from his own statement was only there as a guest in preparation for a hunting trip. The house was not his residence and although the search was unauthorized under the affidavit no rights personal to him were invaded, hence he has no complaint. Craft v. State, 107 Tex.Crim. R.; 295 S.W. 617; Laake v. State,299 S.W. 643; Dennis v. State, 2 2d S.W. 223; Burnett v. State, 7 2d S.W. 548; McFarland v. State, 7 2d S.W. 955.
(5) It may be that appellant Ross is the more guilty of the two, but our duty demands application of the law as contained in Arts. 4a and 727a of the Code of Crim. Procedure.
It follows that the judgment must be affirmed as to appellant Brooks, and reversed and remanded as to appellant Ross, and it so ordered.
Affirmed.
                    ON MOTION FOR REHEARING.